COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                   §
 MATTHEW BOYAKI,                                                No. 08-18-00047-CV
                                                   §
                               Appellant,                          Appeal from the
                                                   §
 v.                                                              448th District Court
                                                   §
 MARIA RAMIREZ,                                               of El Paso County, Texas
                                                   §
                                Appellee.                       (TC# 2016-DCV3516)
                                                   §

                                        JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore grant

the motion and dismiss the appeal. We further order Appellant pay all costs of this appeal, and

this decision be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF AUGUST, 2018.


                                             GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.